DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-20 under 35 U.S.C. 103 has been withdrawn in light of the Applicants’ amendments.
Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 18, and 19 have been amended.  Thus, claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021 and February 15, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell [U.S. Patent Publication 2010/0161481] in view of Ross [U.S. Patent Publication 2012/0262112], and in further view of Hamilton, II et al. [U.S. Patent Publication 2010/0156670]

With regard to claim 1, Littrell meets the limitations of:
a computer-implemented method comprising receiving first identification data of a vehicle from a road side unit of an electronic toll collection (ETC) system, wherein the first identification data comprises identification information of the vehicle [a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) for determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]
receiving transaction data of a fuel dispenser, wherein the transaction data comprises information determined based on the fuel dispenser of a refueling fee of the vehicle 
transmitting the identity information and the information of the refueling fee to a server [the determination of an account associated with a user (paragraph 0035) and determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]
However, Littrell fails to disclose of determining identity information of an owner of the vehicle.  In the field of vehicle charging systems, Ross teaches:
determining identity information of an owner of the vehicle [the identity of a vehicle owner being determined by a charging station where an alarm is issued in the event where there’s no match between the vehicle and vehicle owner (paragraph 0027)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Littrell and Ross to create a refueling terminal where said terminal verifies an owner for a vehicle and determines the fees associated with refueling the vehicle in order to determine if the correct person is being billed for the refueling operation.  However, the combination of Littrell and Ross fails to disclose of a direct communication link from an on board unit installed on the vehicle.  In the field of wireless communications, Hamilton, II et al. teaches:
a direct communication link from an on board unit installed on the vehicle [a transponder attached to a vehicle being programmed with appropriate personal and business rate data, the data provided to the toll authority/service provider through wireless communication with a toll thoroughfare transponder (paragraph 0038)]


With regard to claim 2, Littrell meets the limitations of:
the on board unit is paired with the ETC system, and comprising: determining that the vehicle passes the road side unit, identifying a unit identifier of the on board unit [a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) where the vehicle components are associated with the vehicle identifier thereby sharing the vehicle’s identifier]
determining the identification information of the vehicle [a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) where the vehicle components are associated with the vehicle identifier thereby sharing the vehicle’s identifier]
transmitting the identification information to a payment system [a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) for determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]

reading the identification information of the vehicle stored in an integrated circuit chip of the on board unit [an RFID tag located on the vehicle containing a Vehicle Identification Number (VIN) used for identifying a vehicle when read by a wireless reader (paragraph 0038)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Littrell, Ross, and Hamilton, II et al. to create a refueling terminal where said terminal verifies an owner for a vehicle and determines the fees associated with refueling the vehicle via an onboard device in order to determine if the correct person is being billed for the refueling operation wherein the motivation to combine is to create an automatic billing method and system for the refueling of a vehicle (Littrell, paragraph 0007).

With regard to claim 4, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

	With regard to claim 8, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 9, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.



	With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell [U.S. Patent Publication 2010/0161481] in view of Ross [U.S. Patent Publication 2012/0262112], and in further view of Hamilton, II et al. [U.S. Patent Publication 2010/0156670] and Pretorius et al. [U.S. Patent Publication 2017/0032666]

With regard to claim 3, Littrell meets the limitations of:
the first identification data [the determination of an account associated with a user (paragraph 0035) and determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]
and determining that the second identification data comprises same identification information as in the first identification data [the determination of an account associated 
However, Littrell fails to disclose of receiving second identification data of the vehicle from an image recognition device, wherein the second identification data comprises a visual identifier of the vehicle.  In the field of vehicle identification systems, Pretorius et al. teaches:
receiving second identification data of the vehicle from an image recognition device, wherein the second identification data comprises a visual identifier of the vehicle [a vehicle monitoring system acquiring a picture of a tag plate when the vehicle is on a roadway (paragraph 0022)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Littrell, Ross, Hamilton, II et al., and Pretorius to create a refueling terminal where said terminal verifies an owner for a vehicle by comparing wirelessly transmitted information and visually acquired information and determines the fees associated with refueling the vehicle in order to determine if the correct person is being billed for the refueling operation wherein the motivation to combine is to create an automatic billing method and system for the refueling of a vehicle (Littrell, paragraph 0007).

	With regard to claim 10, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

Claim 5, 6, 7, 12, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell [U.S. Patent Publication 2010/0161481] in view of Ross [U.S. Patent Publication 2012/0262112], and in further view of Hamilton, II et al. [U.S. Patent Publication 2010/0156670] and Ratnakaram et al. [U.S. Patent Publication 2021/0195411].

With regard to claim 5, Littrell meets the limitation of:
identification information of the vehicle [a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) for determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]
However, Littrell fails to disclose of determining that no payment account is associated with the vehicle and obtaining biometric data of the owner as at least a portion of the identity information.  In the field of identification systems, Ratnakaram et al. teaches:
determining that no payment account is associated with the vehicle [the determination of no account is associated with a detected user thereby inferring no account exists (paragraph 0040)]
obtaining biometric data of the owner as at least a portion of the identity information [ the use of biometric information used for identifying a user (paragraph 0040)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Littrell, Ross, Hamilton, II et al., and Ratnakaram to create a refueling terminal where said terminal determines if an owner for a vehicle has an account by acquiring information about the user in order to determine if the correct person is being billed for the refueling operation wherein the motivation to combine is to create an automatic billing method and system for the refueling of a vehicle (Littrell, paragraph 0007).

the biometric data comprises data associated with one or more of facial features, iris features, fingerprint features, or voice features associated with the owner [facial features being used for biometrically identifying a user (paragraph 0044)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Littrell, Ross, Hamilton, II et al., and Ratnakaram to create a refueling terminal where said terminal determines if an owner for a vehicle has an account by acquiring information about the user in order to determine if the correct person is being billed for the refueling operation wherein the motivation to combine is to create an automatic billing method and system for the refueling of a vehicle (Littrell, paragraph 0007).

With regard to claim 7, Littrell meets the limitation of:
identification information of the vehicle [a server receiving identification information from a vehicle (figure 3, item 302 and paragraph 0035) for determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]
obtaining payment account information of the owner from the server in response to the payment service being enabled [the determination of an account associated with a user (paragraph 0035) and determining the payment for a recharging of an electric vehicle (figure 3, item 312 and paragraph 0037)]
presenting a user interface on a user-side device for the owner to enable a payment service [a user interface provided to a user for transaction purposes (paragraph 0004)]

determining that no payment account is associated with the vehicle [the determination of no account is associated with a detected user thereby inferring no account exists (paragraph 0040)]
presenting a user interface on a user-side device for the owner to enable a payment service [a new user creating an account (paragraph 0040)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Littrell, Ross, Hamilton, II et al., and Ratnakaram to create a refueling terminal where said terminal determines if an owner for a vehicle has an account by acquiring information about the user and having the user set up a new account to initiate a transaction account in order to bill the correct person for the refueling operation wherein the motivation to combine is to create an automatic billing method and system for the refueling of a vehicle (Littrell, paragraph 0007).

With regard to claim 12, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 13, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.



With regard to claim 19, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 20, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.

Response to Arguments
Applicant’s arguments, with respect to the rejections of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hamilton, II et al. [U.S. Patent Publication 2010/0156670].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689